Citation Nr: 0210968	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher evaluations for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to May 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a a March 1997 RO decision which 
increased the rating, from 20 percent to 30 percent, for the 
veteran's service-connected left knee disability; he appealed 
for a higher rating.  In a July 1999 decision, the RO 
assigned separate ratings for the left knee disability, 30 
percent for instability and 30 percent for arthritis with 
limitation of motion; the combined rating (38 C.F.R. § 4.25) 
is 50 percent.  

In May 2000, a personal hearing was conducted at the RO 
before a traveling member of the Board.  In July 2000, the 
Board remanded this matter for further evidentiary 
development.  In April 2002, the RO confirmed and continued 
the ratings assigned to the veteran's left knee disorder.


FINDINGS OF FACT

1.  Instability associated with the veteran's left knee 
disorder is no more than severe in degree.

2.  Arthritis of the left knee is manifested by a range of 
motion from 0 degrees of extension to 90 degrees of flexion, 
but with some additional limitation due to pain.


CONCLUSION OF LAW

The veteran's left knee disorder is no more than 30 percent 
disabling based on instability, and it is no more than 30 
percent disabling based on arthritis with limitation of 
motion.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1986 to May 1989.  
His service medical records show treatment for a patellar 
avulsion fracture.  

In August 1990, the RO granted service connection and a 
noncompensable rating for status post patellar avulsion 
fracture of the left knee.  In November 1990, the RO assigned 
a higher rating of 10 percent for the left knee disorder.  
Due to a subluxing or dislocating left patella, the veteran 
had left knee operations in August 1994 and April 1996; he 
was awarded temporary total convalescent ratings based on 
such surgeries; and thereafter the left knee disability was 
rated 20 percent.

In December 1996, a VA examination for joints was conducted.  
The report noted that the veteran wears an external brace on 
the lower left leg and that he used two Canadian type 
crutches for ambulating.  The report noted pain under the 
patella in the midline.  Physical examination revealed active 
motion in the left knee from 4 degrees of extension to 115 
degrees of flexion.  The examiner noted evidence of atrophy 
and evidence of synovial thickening.    

A treatment report, dated in February 1997, noted findings of 
mild synovial thickening with mild effusion.  The report 
noted crepitus, pain with motion and tenderness at the 
inferior pole of the patella.    Range of motion was from 0 
degrees extension to 95 degrees of flexion.  Subsequent 
treatment reports noted that the veteran was undergoing 
physical therapy for his left knee with mixed to poor 
results.

In March 1997, the RO increased the left knee rating to 30 
percent.

In September 1997, a VA examination for joints was conducted.  
The examination report, including an addendum dated in July 
1998, noted that the veteran walks with a locked caliper 
brace on his left leg.  Physical examination revealed 
evidence of atrophy in the left leg.  Range of motion of the 
left knee was from -3 degrees of extension to 100 degrees of 
flexion.  The surgical scars on the left knee were well 
healed and nontender.  There was a good 10 degrees of 
instability on extension, and positive drawer sign of at 
least 3/8 of an inch.  The report also noted findings of no 
crepitation and reduced muscle strength in the quadriceps and 
hamstrings on the left lower extremity.  The report concluded 
with diagnoses of fracture dislocation left knee old, 
subsequent surgical procedures left knee with internal 
fixatives and residual of synovitis and residual loss of 
articular cartilage.  

In December 1998, a VA examination for joints was conducted.  
The report noted the veteran's complaints of ongoing pain and 
stiffness in his left knee.  He also reported intermittent 
swelling, giving way, and locking of the left knee.  He 
denied having any recurrent episodes of dislocation or 
recurrent subluxation.  Physical examination revealed he 
walked with the assistance of a long-hinged caliber brace 
with a lock on his left knee and a cane.  He walked with a 
significant limp.  Physical examination revealed significant 
atrophy on the left lower extremity.  Surgical scars were 
reportedly not tender and not adherent to the deeper 
structures.  There was significant tenderness in the 
retropatellar area and the median joint line.  McMurray, 
Lachman's, and anterior drawer testing were all negative.  
Range of motion testing of the left knee revealed active 
flexion from 0 to 90 degrees, with pain starting beyond 20 
degrees of flexion.  There was some crepitus.  X-ray 
examination of the left knee revealed two metallic screws in 
the proximal tibia, most likely due to old fracture, and 
minimal narrowing of the joint space at the medial 
compartment area. 

In a July 1999 decision, the RO assigned separate ratings for 
the left knee disability, 30 percent for instability and 30 
percent for arthritis with limitation of motion; the combined 
rating (38 C.F.R. § 4.25) is 50 percent.  

In May 2000, a hearing was conducted at the RO before a 
traveling member of the Board.  The veteran testified that 
his left knee had pain, swelling, stiffness, numbness, giving 
way, and locking.  The veteran indicated that he had been 
working by helping his father with paperwork at his father's 
grocery store.  

In April 2000, the veteran sought treatment for left knee 
pain.  Physical examination of the left knee revealed mild 
swelling and tenderness on the medial meniscal cartilage.  X-
ray examination of the left knee, performed in August 2000, 
revealed two metallic screws in the proximal left tibia from 
previous surgical intervention and irregularity in the left 
patella posteriorly with small spurs.  A treatment report, 
dated in September 2000, noted the veteran's history of a 
right knee injury in August 2000.  Physical examination of 
the left knee revealed a range of motion from 0 degrees of 
extension to 95 degrees of flexion with mild crepitus.  The 
report noted no distal neurovascular problems.  X-ray 
examination of the left knee revealed an osteophyte formation 
in the medial compartment, patellofemoral compartment.  
Subchondral sclerosis medial and lateral tibial plateau.  
Joint space was fair.  The report concluded with an 
impression of right knee patellar tendinitis, rule out 
internal derangement, and left knee early arthritis.  

In January 2001, a VA examination for joints was conducted.  
The examiner noted that the veteran's medical treatment 
records had been reviewed thoroughly.  In summary, the report 
noted the veteran's history of four surgical procedures on 
this left knee.  The veteran reported he required a left knee 
brace and a cane to walk around with.  He reported that he 
cannot for more than a block due to pain.  Current symptoms 
of the left knee disorder included knee pain, stiffness, 
intermittent swelling, giving way and fatigability.  He 
reported that it does not lock.  Physical examination of the 
left knee revealed patellofemoral swelling, mild quadriceps 
wasting, and well healed surgical scars which were 
nonadherent and nontender.  Patellofemoral crepitus and 
significant tenderness was present.  Apprehension test was 
positive.  Active range of motion in the left knee is limited 
to 0 degrees of extension to 90 degrees flexion.  On asking 
the veteran to flex and extend his knee 10 times, he had no 
additional loss of movement, but significant crepitus.  
Negative anterior drawer and Lachman's testing.  The report 
concluded with a diagnosis of left knee post-traumatic 
patellofemoral osteoarthritis with a history of recurrent 
patellar dislocation, status post-four operations with a 
history of medial meniscus tear, status post-arthroscopic 
surgery with residual pain, stiffness, giving way and 
fatigability.  The examiner noted that there was no 
additional loss of movement with repeat use and that a flare-
up of the veteran's symptomatic suffering raises by about 10 
to 20 percent above the base line.  The examiner also noted 
that the veteran had no tibiofemoral instability in the left 
knee, checked by negative anterior drawer and Lachman's 
tests, and that patellofemoral instability is suggested by 
positive apprehension tests.  It was noed there is no really 
good test to detect patellofemoral instability.  At present, 
his main problem is post-traumatic osteoarthritis with 
moderate instability in the patellofemoral articulation.  

In February 2001, the veteran sought treatment for bilateral 
knee pain.  The report noted he used a hinged left knee brace 
and a cane to ambulate.  The veteran denied any history of 
locking in either knee.  Physical examination of the left 
knee revealed no effusion, negative anterior drawer sign and 
a range of motion from 0 degrees extension to 95 degrees 
flexion with mild crepitus.  The report concluded with a 
diagnosis of left knee early arthritis, patellofemoral.  
Similar findings were noted on treatment reports, dated in 
March 2001 and April 2001.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
medical records have been requested and obtained, and the 
veteran has been provided with necessary VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and the related companion VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disabilities, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.

In adjudicating the veteran's claim, the RO has assigned 
separate disability ratings for the veteran's left knee 
disorder, 30 percent for instability and 30 percent for 
arthritis with limitation of motion.  This combines to a 50 
percent rating (see 38 C.F.R. § 4.25) for the service-
connected left knee disability.

With regard to instability, regulation provides that a knee 
disability is rated 30 percent for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  This is the highest available rating 
under this code.

The most recent VA examination, performed in January 2001, 
noted findings of positive apprehension test, which suggests 
a patellofemoral instability.  The report noted that the 
veteran wears a hinged brace to ambulate.  Yet the report 
also noted findings of negative anterior drawer and Lachman's 
test, from which the VA examiner concluded that the veteran 
had no tibiofemoral instability in the left knee.  Similar 
findings were noted in the veteran prior treatment records 
and VA examinations.  The December 1998 VA examination noted 
negative Lachman's, anterior drawer and McMurray tests.  
After a review of the evidence of record, the Board concludes 
that the veteran's service-connected left knee disability is 
no more than 30 percent disabling based on instability under 
Code 5257.

The RO has assigned a separate 30 percent rating for 
arthritis and limitation of motion of the left knee.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

The medical evidence of record shows that the veteran's left 
knee has arthritis established by X-ray findings.  The left 
knee is also shown to exhibit limitation of motion.  The most 
recent VA examination in January 2001 shows a range of motion 
for the left knee from 0 degrees of extension to 90 degrees 
of flexion, with some additional limitation due to pain.  
Prior VA examinations conducted in December 1998 and 
September 1997 noted similar findings concerning the 
limitation of motion and pain in the veteran's left knee.  

The reported extent of limitation of motion of the left knee 
supports only a noncompensable rating under Diagnostic Codes 
5260 and 5261.  However, the evidence of record shows 
significant pain on use.  Even so, there is no evidence that 
pain results in such additional limitation of motion of the 
left knee that the criteria for a rating greater than 30 
percent would be met under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the Board concludes that arthritis with 
limitation of motion of the left knee is no more than 30 
percent disabling.

The Board notes that a separate rating may be assigned for 
scars if they are compensable.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  A 10 percent rating may be assigned for a 
scar if it is poorly nourished with repeated ulceration (38 
C.F.R.§ 4.118, Diagnostic Code 7803) or tender and painful on 
objective demonstration (38 C.F.R. § 4.118, Diagnostic Code 
7804).  The VA examinations and other medical records show 
that the scars from the veteran's left knee surgeries have 
healed and are asymptomatic.  Thus, there is no basis for a 
separate compensable rating for knee scars.

The Board finds that the preponderance of the evidence is 
against the claim for higher evaluations for a left knee 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Higher ratings for a left knee disorder are denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

